           Case 3:15-cr-01314-WQH Document 78 Filed 01/25/21 PageID.179 Page 1 of 2
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT COUR                                               ~~
                                          SOUTHERN DISTRICT OF CALIFORNIA                                   Cle • - • '"'" CT COUlff
                                                                                                      S\:·J"T··~'C··. :: .:·-:, :·· '.> C'J\.L1FOF;r,
             UNITED STATES OF AMERICA                                JUDGMENT IN A CRI!fflN-Al:,.,CASE·-··-- fl4?"u
                                                                     (For Revocation of Probation or Supervised Release)
                               V.                                    (For Offenses Committed On or After November I, 1987)
               VICTOR TIEMPOS PEREZ (1)
                                                                        Case Number:        3:15-CR-01314-WQH

                                                                     Thomas S. Sims
                                                                     Defendant's Attorney
REGISTRATION NO.               49816-298
•-
THE DEFENDANT:
IZI admitted guilt to violation of allegation(s) No.        1

D    was found guilty in violation ofallegation(s) No.
                                                          ------------- after denial of guilty.
Accordin~ly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Natnre of Violation

               I                  nv I, Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.
AO 245D Case
        (CASD3:15-cr-01314-WQH
              Rev. 01/19) Judgment in aDocument    78 forFiled
                                        Criminal Case          01/25/21 PageID.180 Page 2 of 2
                                                          Revocations

DEFENDANT:                 VICTOR TIEMPOS PEREZ (I)                                                Judgment - Page 2 of 2
CASE NUMBER:               3:15-CR-01314-WQH

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons.to be imprisoned for a term of:
 Six (6) months consecutive to case 20crl841-JAH




 •      Sentence imposed pursuant to Title 8 USC Section 1326(b).
 [:gj   The court makes the following recommendations to the Bureau of Prisons:
           1. Incarceration in a facility as close to Oregon as possible.




 •      The defendant is remanded to the custody of the United States Marshal.

 •      The defendant shall surrender to the United States Marshal for this district:
        •   at
                  ---------               A.M.             on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

        •     as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •      Prisons:
        •     on or before
        •     as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

        Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                 3:15-CR-01314-WQH
